        Case 1:18-cv-01679-TCW Document 63 Filed 12/13/18 Page 1 of 2




      In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                              (Filed: December 13, 2018)

************************************** *
                                       *
NAVIENT SOLUTIONS, LLC, et al.,        *
                                       *
                    Plaintiff,         *
                                       *
 v.                                    *
                                       *
THE UNITED STATES,                     *
                                       *
                    Defendant,         *
                                       *
************************************** *

                                        ORDER

       On December 12, 2018, Plaintiffs GC Services Limited Partnership (“GC Services”)
and Account Control Technology, Inc. (“ACT”) filed a motion to supplement the
administrative record (“AR”). Specifically, the parties request that this Court order the
Defendant to supplement the AR with three categories of documents relating to Plaintiffs’
allegations:

   1. All documents and communications relating to the Department of
      Education’s (“ED’s”) decision to include default collection services under
      the Next Gen Phase II RFP for Business Process Operations as referenced in
      the Agency’s October 5, 2018 letter to counsel for Continental Service
      Group, Inc.

   2. All documents and communications relating to the scope of default collection
      services to be included under the NextGen Phase II RFP for Business Process
      Operations.

   3. All documents and communications relating to ED’s consideration of options
      in connection with Request for Proposals No. ED-FSA-16-R-0009 (“the
      default collection services RFP”) following the permanent injunction issued
      by the Court of Federal Claims on September 14, 2018, including documents
        Case 1:18-cv-01679-TCW Document 63 Filed 12/13/18 Page 2 of 2



      relating to the “broad-based review” of the procurement, the solicitation, and
      the program referenced in the October 31, 2018 FedBizOpps notice and any
      documents relating to another cancellation of the default collection services
      RFP or the evaluation of offerors’ proposals.

       The Court finds that excluding these documents from the AR would preclude
effective judicial review. Therefore, for good cause shown, Plaintiffs’ motion is
GRANTED. Defendant is ordered to supplement the AR with the documents referenced
here.

       Furthermore, because Plaintiffs’ Motions for Judgment on the Administrative
Record are due on December 21, 2018, the Court orders Defendant to produce these
documents on or before December 17, 2018. The Court notes that Defendant would not
need to produce these documents if the agency decides to take corrective action to address
all of Plaintiffs’ protest grounds when the Government’s voluntary stay expires on
December 14, 2018.

      IT IS SO ORDERED.

                                                       s/ Thomas C. Wheeler
                                                       THOMAS C. WHEELER
                                                       Judge




                                            2
